The Chief Justice,
speaking for the Court, said:
The statute requires that the officer should take the. property into custody. And it seems by the authorities that what that means is governed somewhat by the situation or relation of the parties making the contest.
It is supposed that as against Gilmore himself there was sufficient custody of this property to hold it. Against another attaching creditor there may not have been. Against a purchaser from Gilmore in good faith, there may not have been. But the Court is of the opinion that the defendants purchasing from him with notice of the attachment, it is a sufficient custody as against them.
The result is, that the judgment and order must be affirmed.